Citation Nr: 9913622	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
1994, for the grant of service connection for right leg 
thrombophlebitis.

2.  Entitlement to an increased evaluation for right leg 
thrombophlebitis, currently evaluated as 10 percent 
disabling.

3. Entitlement to an evaluation in excess of 10 percent prior 
to January 7, 1997, for right leg thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO, on behalf of 
the Director of Compensation and Pension, granted service 
connection, based on a difference of opinion, for right leg 
thrombophlebitis and assigned a noncompensable evaluation and 
an effective date of January 7, 1997.  In a December 1997 
rating decision, the RO granted a 10 percent evaluation for 
right leg thrombophlebitis, effective January 7, 1997.  In a 
March 1998 rating decision, the RO granted an earlier 
effective date of October 4, 1994.


FINDING OF FACT

The effective date based on difference of opinion may be no 
earlier than the date of claim to reopen.  The date that the 
claim was reopened post-dates the effective date already in 
effect.


CONCLUSION OF LAW

An effective date earlier than October 4, 1994, is legally 
impossible.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant believes that an effective date back to his 
separation from service is warranted for the grant of service 
connection for right leg thrombophlebitis.  He states that a 
1997 effective date for something that was incurred in 
service is not appropriate. 

Service connection for right leg thrombophlebitis was denied 
by the RO in a January 1969 rating decision.  The appellant 
did not appeal that decision, and it became final.  In an 
August 1989 rating decision, the RO denied service connection 
for thrombophlebitis, but did not specify whether it was the 
right leg or the left leg (the appellant had also filed a 
claim for service connection for left leg thrombophlebitis, 
which was initially denied in a May 1971 rating decision).  
The appellant did not appeal the decision, and it became 
final.  In April 1993, the RO denied reopening the claim for 
service connection for right leg thrombophlebitis.  The 
appellant did not appeal the decision, and it became final.  
On October 4, 1994, the appellant filed a petition to reopen 
the claim for service connection for right leg 
thrombophlebitis.  In October 1994, the RO denied reopening 
the claim.  The appellant filed a notice of disagreement as 
to the denial, and a statement of the case was issued; 
however, the appellant did not perfect the appeal in a timely 
manner.  Thus, the October 1994 rating decision became final.

The appellant filed a petition to reopen the claim for 
service connection for right leg thrombophlebitis, which was 
received at the RO on January 7, 1997.  In a May 1997 rating 
decision, the RO denied reopening the claim.  The appellant 
appealed the decision, and subsequently, service connection 
for right leg thrombophlebitis was granted in the September 
1997 decision, based on a difference of opinion, and assigned 
an effective date of January 7, 1997.  The appellant filed a 
notice of disagreement as to the effective date, and in a 
March 1998 decision, the RO granted an earlier effective date 
of October 4, 1994.

Under 38 U.S.C.A. § 5110(a) (West 1991), except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See also 38 C.F.R. § 3.400 (1998).  
When there is a difference of opinion and a prior decision 
has become final prior to the receipt of the petition to 
reopen, the effective date will be date of receipt of the 
petition or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(h)(2) (1998); see also 38 C.F.R. § 3.105(b) 
(1998).

The Board has determined that the appellant's request for an 
effective date earlier than October 4, 1994, is legally 
impossible.  See id.  Service connection for right leg 
thrombophlebitis was granted based on a difference of 
opinion.  Prior to the appellant's January 7, 1997, petition 
to reopen the claim for service connection for right leg 
thrombophlebitis, the October 1994 rating decision, which 
denied reopening the claim for service connection for right 
leg thrombophlebitis had become final, as the appellant 
failed to perfect a timely appeal on that issue.  Under 
38 C.F.R. § 3.400(h)(2), the effective date for the grant of 
service connection for right leg thrombophlebitis would be 
the date the appellant filed his petition to reopen the claim 
for service connection for right leg thrombophlebitis or date 
entitlement arose, whichever is later.  Thus, with the facts 
before the Board, the effective date could be no earlier than 
January 7, 1997, as this is the date of receipt of the 
petition to reopen the claim for service connection for right 
leg thrombophlebitis after a prior decision had become final.  
See id.  However, the appellant is already in receipt of an 
effective date of October 4, 1994, the date he filed his 
previous petition to reopen the claim for service connection 
for right leg thrombophlebitis.  It is obvious that assigning 
an effective date in 1997 would not benefit the appellant  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

An effective date earlier than October 4, 1994, is denied.


REMAND

The criteria for rating service-connected cardiovascular 
disease were changed effective January 12, 1998.  "[W]here 
the law changes after a claim has been filed or reopened but 
before the administrative or judicial process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Although the RO 
issued a March 1998 rating decision, which evaluated whether 
an increased evaluation was warranted for right leg 
thrombophlebitis, it did not consider the appellant's 
service-connected disability under the new Diagnostic Code 
7121.  Consequently, the RO must evaluate the appellant's 
service-connected right leg thrombophlebitis under the new 
criteria.

Additionally, the appellant stated that he was receiving 
current treatment for right leg thrombophlebitis.  He must 
submit such evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should evaluate the service-
connected right leg thrombophlebitis 
under the new criteria and apply the more 
favorable criteria to the appellant.

2.  The appellant is informed that if he 
has any medical records which pertain to 
current treatment for right leg 
thrombophlebitis, he must submit it.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

